DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 and 6-9 are pending in the application. 
	In the response filed 13 December 2021, claims 1-3 were amended.  These amendments have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi (US Patent 9,909,616) in view of Applicant’s Admitted Prior Art (see instant Figs. 5 and 6).
	Re Claim 1:  Yokoi discloses a ball joint (100; see Fig. 2) comprising: 
a ball stud (110) having a spherical portion (114) at one end on a lower side in a vertical direction of a shaft portion (111) of the ball stud; 
a socket (120) having a bearing (230) for the spherical portion, the socket supporting the ball stud allowing it to freely rotate and swing; 

a dust cover (140) integrally including a deformable body portion (at 140), a fixed portion (the lower portion secured by circlip 142) provided on one end side of the body portion and fixed to the socket (120), and a seal portion (the upper portion secured at the flange portion 112; see “seal portion” in the annotated Fig. 2 below) provided on the other end side of the body portion so as to slide on the shaft portion, the dust cover being made of an elastic body, wherein 
the shaft portion (111) of the ball stud includes an annular concave portion (see “concave portion” in the annotated Fig. 2 below) and an annular convex portion (see “convex portion” in the annotated Fig. 2 below) that is disposed at a position above the annular concave portion, 
an inner peripheral surface of the seal portion of the dust cover has a surface which is configured to be slidably in close contact with an outer peripheral surface of the annular concave portion and a surface which is configured to be slidably in close contact with an outer peripheral surface of the annular convex portion (see Fig. 2), 
a top surface (see “top surface” in the annotated Fig. 2 below) of the seal portion facing the coupling member is constituted by an inclined surface generated by the seal portion tapering down in diameter toward the coupling member wherein the top surface does not include an inclined surface tapering down in diameter toward the opposite side away from the coupling member, 
a gap (see “gap” in the annotated Fig. 2 below) is provided between a radially inward end of the inclined surface of the top surface of the seal portion and an end surface (see “end surface” in the annotated Fig. 2 below) of the annular convex portion facing the coupling member, and 


    PNG
    media_image1.png
    786
    730
    media_image1.png
    Greyscale

Yokoi fails to disclose wherein the coupling member includes a shaft hole into which the shaft portion is inserted and a gap that extends from the shaft hole to an outer wall surface of the coupling member, 
the shaft portion and the coupling member are coupled by a fixing device that pinches and fixes two surface areas sandwiching a part provided with the gap in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, 
such that the annular convex portion is disposed at a position below a coupling part between the shaft portion and the coupling member, 
the coupling member is provided adjacent to the annular convex portion, and
 wherein an outer peripheral surface side of the seal portion is provided with a clamping member that clamps the seal portion to the shaft portion.
Applicant’s Admitted Prior Art teaches the use of a ball joint (700; see instant Figs. 5 and 6) comprising a ball stud (710) having a spherical portion (see annotated Fig. 5 below) at one end (the lower end; Fig. 5) on a lower side in a vertical direction of a shaft portion (see annotated Fig. 5 below) of the ball stud; a socket (720) having a bearing (see annotated Fig. 5 below) for the spherical portion, the socket supporting the ball stud allowing it to freely rotate and swing; a coupling member (730) coupled to the shaft portion on the other end side (at the upper end; Fig. 5) of the shaft portion; and a dust cover (740) integrally including a deformable body portion (741), a fixed portion (743) provided on one end side of the body portion and fixed to the socket (720), and a seal portion (742) provided on the other end side of the body portion so as to slide on the shaft portion (at 710), the dust cover being made of an elastic body, and further 
wherein the coupling member (730) includes a shaft hole (receiving the upper shaft portion of the ball stud 710) into which the shaft portion is inserted and a gap (731) that extends from the shaft hole to an outer wall surface of the coupling member, 
the shaft portion and the coupling member are coupled by a fixing device (732) that pinches and fixes two surface areas sandwiching a part provided with the gap (731) in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, such that an annular convex portion (712) of the shaft portion is disposed at a position below a coupling part between the shaft portion and the coupling member, 
the coupling member (730) is provided adjacent to the annular convex portion (712), and
 wherein an outer peripheral surface side of the seal portion is provided with a clamping member (see below) that clamps the seal portion to the shaft portion,
for the purpose of connecting the ball joint to a separate component (by way of the knuckle 730), as well as ensuring a tight connection between the seal portion and the shaft portion (by way of the clamping member).


    PNG
    media_image2.png
    282
    494
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Yokoi such that the coupling member includes a shaft hole into which the shaft portion is inserted and a gap that extends from the shaft hole to an outer wall surface of the coupling member, the shaft portion and the coupling member are coupled by a fixing device that pinches and fixes two surface areas sandwiching a part provided with the gap in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, such that the annular convex portion is disposed at a position below a coupling part between the shaft portion and the coupling member, the coupling member is provided adjacent to the annular convex portion, and wherein an outer peripheral surface side of the seal portion is provided with a clamping member that clamps the seal portion to the shaft portion, as taught by Applicant’s Admitted Prior Art, for the purpose of easily connecting the ball joint to a separate component.
	Re Claim 2:  Yokoi, as modified in view of Applicant’s Admitted Prior Art for claim 1 above, discloses a ball joint (100; Fig. 2) significantly as claimed and further wherein:
	a top surface (see annotated Fig. 5 of Yokoi above) of the seal portion (140) facing the coupling member is constituted by an inclined surface generated by the seal portion tapering down in diameter toward the coupling member, the top surface being located in its entirety at a Examiner notes that this is the only paragraph of claim 2 that differs from language of claim 1).
Re Claim 3:  Yokoi, as modified in view of Applicant’s Admitted Prior Art for claim 1 above, discloses a ball joint (100; Fig. 2) significantly as claimed and further wherein:
	a top surface (see annotated Fig. 5 of Yokoi above) of the seal portion (140) facing the coupling member is constituted by an inclined surface extending from a coupling-member-side edge (the upper edge of the “top surface” located at the “gap” shown in annotated Fig. 5 above) of the inner peripheral surface of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the annular convex portion and increasing in diameter toward the opposite side away from the coupling member (Examiner notes that this is the only paragraph of claim 3 that differs from the language of claim 1).
Re Claim 4:  Yokoi further discloses a ball joint (100; Fig. 2) wherein the top surface (see annotated Fig. 5 of Yokoi above) of the seal portion is constituted by a tapered surface.
Re Claim 6:  Yokoi further discloses a ball joint (100; Fig. 2) wherein the inner peripheral surface of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the annular convex portion (see annotated Fig. 2 above) is constituted by a cylindrical surface.
Re Claim 7:  Yokoi further discloses a ball joint (100; Fig. 2) wherein the inner peripheral surface of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the annular concave portion (see annotated Fig. 2 above) is constituted by a surface protruding radially inwardly.
Re Claim 8:  Yokoi further discloses a ball joint (100; Fig. 2) wherein the inner peripheral surface of the seal portion has a surface which is configured to be slidably in close contact with 
Re Claim 9:  Yokoi further discloses a ball joint (100; Fig. 2) wherein the entire inner peripheral surface of the seal portion is configured to be slidably in close contact with the outer peripheral surface of the shaft portion.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678